                         IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION
IN RE RICHARD M. OSBORNE SR                          CASE NO. 17-17361
                  Debtor                             JUDGE ARTHUR I HARRIS
                                                     CHAPTER 11

   MOTION OF RICHARD M. OSBORNE TO EMPLOY CENTURY 21 HOMESTAR AS REAL ESTATE
                                    BROKER
            Richard M. Osborne, as both the debtor-in-possession (“Debtor”), moves this Court for

an order authorizing him to employ Michelle R. Webb and Century 21 Homestar as real estate

agent.

            Necessity for Employment. The Debtor has determined that the administration of assets

of the estate and the resolution of claims of creditors require the Debtor to perform or obtain real

estate brokerage services. In particular, the Debtor has determined that a real estate broker is

needed to effectively market for sale or lease the interest of the estate and the Debtor in the

parcels of real property located at 7357 Reynolds Road, 7347 Reynolds Road, 7325 Reynolds

Road, Vacant Lot Reynolds Road, 7319 Reynolds Road, 7317 Reynolds Road, 8724 Munson,

Mentor, Ohio. The Real Estate needs to be properly marketed through a real estate broker with

proper expertise.

            Person to be Employed. The Debtor seeks to employ Michelle R. Webb and Century 21

Homestar, 3550 Lander Rd, Pepper Pike OH 216-831-9310 (“Century 21”) as his real estate

agent.

            Reasons for Selection. Century 21 has been selected by Debtor to perform these

services because it is a person with expertise in selling such properties, as does Century 21

generally.

            Professional Services to be Rendered. The professional services Century 21 shall

render consist of brokerage and marketing services incidental for the sale or lease of the Real

Estate, and production of related documents.

MTE-C21 AS RE BROKER

17-17361-aih           Doc 290   FILED 11/08/18 -1-
                                                  ENTERED 11/08/18 10:02:09             Page 1 of 12
                Proposed Arrangement for Compensation and Ms. Webb’s Connections with Other

    Entities. The Debtor proposes to pay Century 21 for broker services on a commission of 6% of

    the sale price for the Real Estate as set forth in the attached listing agreements. Century 21 is a

    disinterested person as that term is defined in the Bankruptcy Code as shown by the verified

    statement of Michelle R. Webb, and only has the connections to other parties in interest set forth

    in that statement.

                THEREFORE, the Debtor respectfully requests that this Court enter an order authorizing

    the retention of Michelle R. Webb and Century 21 Homestar as real estate agent to Debtor to

    perform the services necessary for the effective administration of the estate.

                                                           Respectfully submitted,
                                                           /s/ Frederic P. Schwieg, Esq.
                                                           Frederic P. Schwieg, Esq. (0030418)
                                                           Attorney at Law
                                                           2705 Gibson Dr
                                                           Rocky River, OH 44116
                                                           (440) 499-4506
                                                           (440) 398-0490
                                                           fschwieg@schwieglaw.com

                                                          NOTICE
    Pursuant to Local Bankruptcy Rule 9013-1, any objection to this application must
    be filed within 14 days from the date of service as set forth on the certificate of
    service. If no response or objection is timely filed, the Court is authorized to grant
    the relief requested without further notice.

                                           CERTIFICATE OF SERVICE

    A copy of this Motion to Employ Auctioneer was served on the following on the date filed by Notice of Electronic
    Filing.

   Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
noland@ohioattorneygeneral.gov

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC

    MTE-C21 AS RE BROKER

   17-17361-aih            Doc 290     FILED 11/08/18 -2-
                                                        ENTERED 11/08/18 10:02:09                     Page 2 of 12
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

Gregory M. Dennin on behalf of Debtor Richard M. Osborne
greg@gmdlplaw.com, djensch1@roadrunner.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com;mtroha@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, kslatinsky@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com;heberlein@buckleyking.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov

                                                              /s/ Frederic P. Schwieg, Esq.
                                                              Frederic P. Schwieg, Esq.




    MTE-C21 AS RE BROKER

   17-17361-aih            Doc 290      FILED 11/08/18 -3-
                                                         ENTERED 11/08/18 10:02:09            Page 3 of 12
17-17361-aih   Doc 290   FILED 11/08/18   ENTERED 11/08/18 10:02:09   Page 4 of 12
17-17361-aih   Doc 290   FILED 11/08/18   ENTERED 11/08/18 10:02:09   Page 5 of 12
17-17361-aih   Doc 290   FILED 11/08/18   ENTERED 11/08/18 10:02:09   Page 6 of 12
17-17361-aih   Doc 290   FILED 11/08/18   ENTERED 11/08/18 10:02:09   Page 7 of 12
17-17361-aih   Doc 290   FILED 11/08/18   ENTERED 11/08/18 10:02:09   Page 8 of 12
17-17361-aih   Doc 290   FILED 11/08/18   ENTERED 11/08/18 10:02:09   Page 9 of 12
17-17361-aih   Doc 290   FILED 11/08/18   ENTERED 11/08/18 10:02:09   Page 10 of 12
                           IN THE UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

 IN RE LOUIS TELERICO                                CASE NO. 17-50236
                    Debtor                           JUDGE ALAN M KOSCHIK
                                                     CHAPTER 11

    VERIFIED STATEMENT OF MICHELLE R. WEBB PURSUANT TO FED RULE BANKR. P. 2014 IN
     SUPPORT OF MOTION OF RICHARD M. OSBORNE TO EMPLOY AS REAL ESTATE AGENT
 Michelle R. Webb, being first duly sworn, deposes and says as follows:

 1. She avers to the following statements from her personal knowledge.

 2. She is an agent of Century 21 Homestar (“Century 21”) and makes this verified statement

       pursuant to the provisions of the Bankruptcy Code regarding the employment of professional

       persons by Richard M. Osborne (“Debtor”) and in light of the restrictions and requirements

       imposed therein by the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure and the

       Local Rules of this Court.

 3. This verified statement is to affirm to this Court that neither affiant, nor any person with

       whom she is associated in Century 21 is a relative by blood or marriage of any Bankruptcy

       Judge of the Northern District of Ohio, the United States Trustee for the Districts of Ohio and

       Michigan, Region IX, or any employee of said U.S. Trustee, and that she is not now nor has

       she ever been so connected with any such person as to render her appointment or the Court’s

       approval of her appointment as Auctioneer to the Trustee in the above-captioned matter

       improper.

 4. She and Century 21 are “disinterested persons” as:

       a) She is not and has not served as an employee of the debtor within two years before the
          petition filing.

       b) She and Century 21 are not and has not been a general or limited partner of a partnership
          in which the debtor is also a general or limited partner. She and Century 21 is not
          presently a creditor of the estate.

       c) She and Century 21 are not an insider of the debtor.


 MTE-C21 AS RE BROKER

17-17361-aih            Doc 290   FILED 11/08/18 -4-
                                                  ENTERED 11/08/18 10:02:09            Page 11 of 12
17-17361-aih   Doc 290   FILED 11/08/18   ENTERED 11/08/18 10:02:09   Page 12 of 12
